Name: Commission Regulation (EU) 2018/1595 of 23 October 2018 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards Interpretation 23 of the International Financial Reporting Interpretations Committee (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: free movement of capital;  technology and technical regulations;  national accounts;  accounting;  financing and investment;  civil law;  taxation
 Date Published: nan

 24.10.2018 EN Official Journal of the European Union L 265/3 COMMISSION REGULATION (EU) 2018/1595 of 23 October 2018 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards Interpretation 23 of the International Financial Reporting Interpretations Committee (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (1), and in particular Article 3(1) thereof, Whereas: (1) By Commission Regulation (EC) No 1126/2008 (2) certain international standards and interpretations that were in existence at 15 October 2008 were adopted. (2) On 7 June 2017, the International Accounting Standards Board (IASB) published Interpretation 23 Uncertainty over Income Tax Treatments of the International Financial Reporting Interpretations Committee (IFRIC 23). IFRIC 23 specifies how to reflect uncertainty in accounting for income taxes. (3) Adoption of IFRIC 23 implies by way of consequence, amendments to International Financial Reporting Standard (IFRS) 1, in order to ensure consistency between international accounting standards. (4) The consultation with the European Financial Reporting Advisory Group confirms that IFRIC 23 meets the criteria for adoption set out in Article 3(2) of Regulation (EC) No 1606/2002. (5) Regulation (EC) No 1126/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Accounting Regulatory Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1126/2008 is amended as follows: (a) Interpretation 23 Uncertainty over Income Tax Treatments of the International Financial Reporting Interpretations Committee (IFRIC 23) is inserted as set out in the Annex to this Regulation; (b) International Financial Reporting Standard (IFRS) 1 is amended in accordance with IFRIC 23 as set out in the Annex to this Regulation. Article 2 Each company shall apply the amendments referred to in Article 1, at the latest, as from the commencement date of its first financial year starting on or after 1 January 2019. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 243, 11.9.2002, p. 1. (2) Commission Regulation (EC) No 1126/2008 of 3 November 2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council (OJ L 320, 29.11.2008, p. 1). ANNEX IFRIC 23 UNCERTAINTY OVER INCOME TAX TREATMENTS IFRIC 23 UNCERTAINTY OVER INCOME TAX TREATMENTS REFERENCES  IAS 1 Presentation of Financial Statements  IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors  IAS 10 Events after the Reporting Period  IAS 12 Income Taxes BACKGROUND 1. IAS 12 Income Taxes specifies requirements for current and deferred tax assets and liabilities. An entity applies the requirements in IAS 12 based on applicable tax laws. 2. It may be unclear how tax law applies to a particular transaction or circumstance. The acceptability of a particular tax treatment under tax law may not be known until the relevant taxation authority or a court takes a decision in the future. Consequently, a dispute or examination of a particular tax treatment by the taxation authority may affect an entity's accounting for a current or deferred tax asset or liability. 3. In this Interpretation: (a) tax treatments refers to the treatments used by an entity or that it plans to use in its income tax filings. (b) taxation authority refers to the body or bodies that decide whether tax treatments are acceptable under tax law. This might include a court. (c) an uncertain tax treatment is a tax treatment for which there is uncertainty over whether the relevant taxation authority will accept the tax treatment under tax law. For example, an entity's decision not to submit any income tax filing in a tax jurisdiction, or not to include particular income in taxable profit, is an uncertain tax treatment if its acceptability is uncertain under tax law. SCOPE 4. This Interpretation clarifies how to apply the recognition and measurement requirements in IAS 12 when there is uncertainty over income tax treatments. In such a circumstance, an entity shall recognise and measure its current or deferred tax asset or liability applying the requirements in IAS 12 based on taxable profit (tax loss), tax bases, unused tax losses, unused tax credits and tax rates determined applying this Interpretation. ISSUES 5. When there is uncertainty over income tax treatments, this Interpretation addresses: (a) whether an entity considers uncertain tax treatments separately; (b) the assumptions an entity makes about the examination of tax treatments by taxation authorities; (c) how an entity determines taxable profit (tax loss), tax bases, unused tax losses, unused tax credits and tax rates; and (d) how an entity considers changes in facts and circumstances. CONSENSUS Whether an entity considers uncertain tax treatments separately 6. An entity shall determine whether to consider each uncertain tax treatment separately or together with one or more other uncertain tax treatments based on which approach better predicts the resolution of the uncertainty. In determining the approach that better predicts the resolution of the uncertainty, an entity might consider, for example, (a) how it prepares its income tax filings and supports tax treatments; or (b) how the entity expects the taxation authority to make its examination and resolve issues that might arise from that examination. 7. If, applying paragraph 6, an entity considers more than one uncertain tax treatment together, the entity shall read references to an uncertain tax treatment in this Interpretation as referring to the group of uncertain tax treatments considered together. Examination by taxation authorities 8. In assessing whether and how an uncertain tax treatment affects the determination of taxable profit (tax loss), tax bases, unused tax losses, unused tax credits and tax rates, an entity shall assume that a taxation authority will examine amounts it has a right to examine and have full knowledge of all related information when making those examinations. Determination of taxable profit (tax loss), tax bases, unused tax losses, unused tax credits and tax rates 9. An entity shall consider whether it is probable that a taxation authority will accept an uncertain tax treatment. 10. If an entity concludes it is probable that the taxation authority will accept an uncertain tax treatment, the entity shall determine the taxable profit (tax loss), tax bases, unused tax losses, unused tax credits or tax rates consistently with the tax treatment used or planned to be used in its income tax filings. 11. If an entity concludes it is not probable that the taxation authority will accept an uncertain tax treatment, the entity shall reflect the effect of uncertainty in determining the related taxable profit (tax loss), tax bases, unused tax losses, unused tax credits or tax rates. An entity shall reflect the effect of uncertainty for each uncertain tax treatment by using either of the following methods, depending on which method the entity expects to better predict the resolution of the uncertainty: (a) the most likely amount the single most likely amount in a range of possible outcomes. The most likely amount may better predict the resolution of the uncertainty if the possible outcomes are binary or are concentrated on one value. (b) the expected value the sum of the probability-weighted amounts in a range of possible outcomes. The expected value may better predict the resolution of the uncertainty if there is a range of possible outcomes that are neither binary nor concentrated on one value. 12. If an uncertain tax treatment affects current tax and deferred tax (for example, if it affects both taxable profit used to determine current tax and tax bases used to determine deferred tax), an entity shall make consistent judgements and estimates for both current tax and deferred tax. Changes in facts and circumstances 13. An entity shall reassess a judgement or estimate required by this Interpretation if the facts and circumstances on which the judgement or estimate was based change or as a result of new information that affects the judgement or estimate. For example, a change in facts and circumstances might change an entity's conclusions about the acceptability of a tax treatment or the entity's estimate of the effect of uncertainty, or both. Paragraphs A1 A3 set out guidance on changes in facts and circumstances. 14. An entity shall reflect the effect of a change in facts and circumstances or of new information as a change in accounting estimate applying IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors. An entity shall apply IAS 10 Events after the Reporting Period to determine whether a change that occurs after the reporting period is an adjusting or non-adjusting event. Appendix A Application Guidance This appendix is an integral part of IFRIC 23 and has the same authority as the other parts of IFRIC 23. CHANGES IN FACTS AND CIRCUMSTANCES (PARAGRAPH 13) A1 In applying paragraph 13 of this Interpretation, an entity shall assess the relevance and effect of a change in facts and circumstances or of new information in the context of applicable tax laws. For example, a particular event might result in the reassessment of a judgement or estimate made for one tax treatment but not another, if those tax treatments are subject to different tax laws. A2 Examples of changes in facts and circumstances or new information that, depending on the circumstances, can result in the reassessment of a judgement or estimate required by this Interpretation include, but are not limited to, the following: (a) examinations or actions by a taxation authority. For example: (i) agreement or disagreement by the taxation authority with the tax treatment or a similar tax treatment used by the entity; (ii) information that the taxation authority has agreed or disagreed with a similar tax treatment used by another entity; and (iii) information about the amount received or paid to settle a similar tax treatment. (b) changes in rules established by a taxation authority. (c) the expiry of a taxation authority's right to examine or re-examine a tax treatment. A3 The absence of agreement or disagreement by a taxation authority with a tax treatment, in isolation, is unlikely to constitute a change in facts and circumstances or new information that affects the judgements and estimates required by this Interpretation. DISCLOSURE A4 When there is uncertainty over income tax treatments, an entity shall determine whether to disclose: (a) judgements made in determining taxable profit (tax loss), tax bases, unused tax losses, unused tax credits and tax rates applying paragraph 122 of IAS 1 Presentation of Financial Statements; and (b) information about the assumptions and estimates made in determining taxable profit (tax loss), tax bases, unused tax losses, unused tax credits and tax rates applying paragraphs 125 129 of IAS 1. A5 If an entity concludes it is probable that a taxation authority will accept an uncertain tax treatment, the entity shall determine whether to disclose the potential effect of the uncertainty as a tax-related contingency applying paragraph 88 of IAS 12. Appendix B Effective date and transition This appendix is an integral part of IFRIC 23 and has the same authority as the other parts of IFRIC 23. EFFECTIVE DATE B1 An entity shall apply this Interpretation for annual reporting periods beginning on or after 1 January 2019. Earlier application is permitted. If an entity applies this Interpretation for an earlier period, it shall disclose that fact. TRANSITION B2 On initial application, an entity shall apply this Interpretation either: (a) retrospectively applying IAS 8, if that is possible without the use of hindsight; or (b) retrospectively with the cumulative effect of initially applying the Interpretation recognised at the date of initial application. If an entity selects this transition approach, it shall not restate comparative information. Instead, the entity shall recognise the cumulative effect of initially applying the Interpretation as an adjustment to the opening balance of retained earnings (or other component of equity, as appropriate). The date of initial application is the beginning of the annual reporting period in which an entity first applies this Interpretation. Appendix C An entity shall apply the amendment in this Appendix when it applies IFRIC 23. Amendment to IFRS 1 First-time Adoption of International Financial Reporting Standards Paragraph 39AF is added. 39AF IFRIC 23 Uncertainty over Income Tax Treatments added paragraph E8. An entity shall apply that amendment when it applies IFRIC 23. In Appendix E, paragraph E8 and related heading are added. Uncertainty over income tax treatments E8 A first-time adopter whose date of transition to IFRSs is before 1 July 2017 may elect not to reflect the application of IFRIC 23 Uncertainty over Income Tax Treatments in comparative information in its first IFRS financial statements. An entity that makes that election shall recognise the cumulative effect of applying IFRIC 23 as an adjustment to the opening balance of retained earnings (or other component of equity, as appropriate) at the beginning of its first IFRS reporting period.